Name: Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia
 Type: Regulation
 Subject Matter: trade;  tariff policy;  political geography;  international trade
 Date Published: nan

 18 . 1 . 97 1 EN I Official Journal of the European Communities No L 16/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulations (EC) No 3355/94 ('), (EC) No 3356/94 (2) and (EC) No 3357/94 (3), setting out the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia ­ Herzegovina, Croatia, Slovenia and the Former Yugoslav Republic of Macedonia, expire on 31 December 1996; Whereas these arrangements will eventually have to be replaced by provisions contained in bilateral agreements to be negotiated with the countries in question ; Whereas account should be taken of the fact that the Europe Agreement between the European Communities and their Member States, of the one part, and the Re ­ public of Slovenia, of the other part, was signed on 10 June 1996 and that the Interim Agreement will be applied on 1 January 1997; Whereas account should be taken of the fact that the Republic of Slovenia is now covered by the provisions of the aforementioned bilateral agreement and that the auto ­ nomous arrangements no longer apply to it; Whereas, consequently, the trade concessions provided for in respect of the other countries formerly part of Yugo ­ slavia should be adapted in an appropriate manner, taking into account the accession of Austria, Finland and Sweden to the European Union; Whereas the preferential trade concessions applicable to the countries formerly part of Yugoslavia are based on those set out in the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia signed on 2 April 1980 and denounced on 25 November 1991 ; Whereas these preferential concessions comprise exemp ­ tion from duties and the abolition of quantitative restric ­ tions for industrial products, except for certain products subject to tariff ceilings, and special concessions (exemp ­ tion from duties, reduction of the agricultural com ­ ponents, tariff quotas) for various agricultural products; Whereas Community monitoring may be achieved by means of an administrative procedure based on charging imports of the products in question against the tariff ceilings at Community level as and when those products are entered with the customs authorities for free circula ­ tion ; whereas this administrative procedure must make provision for the possibility of reintroducing customs duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission, which must in particular be able to follow the progress of quantities charged against the ceilings; Whereas the arrangements applicable to imports of textile products from the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia are governed by the provisions of Council Regulation (EC) No 517/94 (4); Whereas the agreement on 'wines and spirits ' envisaged by the Europe Agreement between the European Community and the Republic of Slovenia has yet to be (') OJ No L 353, 31 . 12. 1994, p. 1 . Regulation as last amended by Regulation (EC) No 3032/95 (OJ No L 316, 30 . 12. 1995, p . 4). (2) OJ No L 353, 31 . 12. 1994, p . 55 . Regulation as last amended by Regulation (EC) No 3032/95 (OJ No L 316, 30 . 12. 1995, p . 4). (3) OJ No L 353, 31 . 12. 1994, p . 63 . Regulation as last amended by Regulation (EC) No 3032/95 (OJ No L 316, 30 . 12 . 1995, p . 4). (4) OJ No L 67, 10.3 . 1994, p . 1 . Regulation as last amended by Commission Regulation (EC) No 1476/96 (OJ No L 188, 27.7. 1996, p. 4). No L 16/2 ( ENI Official Journal of the European Communities 18 . 1 . 97 tions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect . 2 . Wine imports originating in the Republic of Slovenia shall benefit from the concession provided for in Article 7 . 3 . Entitlement to benefit from one of the preferential arrangements introduced by this Regulation shall be subject to respect for the definition of the concept of originating products provided for in Title IV, Chapter 2, section 3 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implemen ­ tation of Council Regulation (EEC) No 2913/92 estab ­ lishing the Community Customs Code ('). Article 2 Processed agricultural products The import duties, namely the customs duties and agri ­ cultural components, applicable on import into the Community of the products listed in Annex B shall be those indicated for each product in the said Annex. concluded and whereas certain concessions should be granted on an autonomous and transitional basis pending conclusion of the aforementioned agreement; Whereas it is appropriate, in view of the current difficult market situation, to limit the previous concessions for 'baby beef', without prejudice to future bilateral negotia ­ tions with the countries concerned; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said tariff quotas and to ensure uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up; Whereas the decision for the opening of tariff quotas should be taken by the Community in the execution of its international obligations; whereas, to ensure the effic ­ iency of a common administration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corres ­ ponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States; Whereas, for the sake of rationalization and simpli ­ fication, it is appropriate to provide that the Commission may, having consulted the Customs Code Committee, and without prejudice to the specific proced ­ ures provided for in Article 10 of this Regulation , make any necessary changes and technical amendments neces ­ sary to this Regulation ; Whereas the import arrangements are renewed on the basis of the conditions established by the Council in rela ­ tion to the development of the relations between the Community and each of the countries concerned, inclu ­ ding the regional approach; whereas it is appropriate, therefore, to limit the duration of these arrangements to one year in order to permit a regular review of compli ­ ance, without prejudice to the possibility of modifying the geographical coverage of this Regulation at any other time, Article 3 Textile products 1 . The textile products originating in the countries referred to in Article 1 ( 1 ) of this Regulation and indi ­ cated in Annex III B to Regulation (EC) No 517/94 shall be admitted for import into the Community within the annual Community quantitative limits fixed in Regulation (EC) No 517/94. 2 . Reimportations following an outward-processing operation, in accordance with Regulation (EC) No 3036/94 (2), shall be admitted within the limits of the Community annual quantities set in Annex VI to Regula ­ tion (EC) No 517/94 for the countries referred to in Article 1 ( 1 ) of this Regulation and shall also be exempt from customs duties. HAS ADOPTED THIS REGULATION: Article 4 Industrial products  tariff ceilings 1 . From 1 January to 31 December each year, imports into the Community of certain products originating in the countries referred to in Article 1 ( 1 ) and listed in Annexes C I, C II , C III , and C IV shall be subject to tariff ceilings and Community surveillance . Article 1 1 . Subject to the special provisions laid down in Articles 2 to 8 , products other than those listed in Annex II to the Treaty establishing the European Community and in Annex A to this Regulation originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia shall be admitted for import into the Community without quantitative restric ­ (') OJ No L 253, 11 . 10 . 1993, p. 1 . Regulation as last amended by Commission Regulation (EC) No 12/97 (OJ No L 9, 13 . 1 . 1997, p. 1 ). (2) OJ No L 322, 15 . 12. 1994, p. 1 . 18 . 1 . 97 I EN 1 Official Journal of the European Communities No L 16/3 0811 90 75, 0812 10 00 and 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 on condition that the minimum import price set by the Community pursuant to Annex I B to Regulation (EEC) No 426/86 (') as amended by Regulation (EC) No 3290/94 (2), is applied . Where that minimum price is not applied, a countervai ­ ling charge shall be payable . The description of the products referred to in the first subparagraph, their combined nomenclature codes and the corresponding ceilings are set out in the said Annexes . The amounts of the ceilings shall be increased annually by 5 % . 2. Quantities shall be charged against the ceilings as and when declarations for release for free circulation are lodged with customs authorities with a movement certifi ­ cate in accordance with the rules of origin . Goods may be charged against a ceiling only if the move ­ ment certificate is presented before the date on which customs duties are reintroduced . The extent to which the ceilings are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined above . Member States shall periodically inform the Commission of imports changed in accordance with the above proced ­ ure; such information shall be supplied in the manner laid down in paragraph 4. 3 . As soon as the ceilings have been reached, the Commission may adopt a Regulation reintroducing, until the end of the calendar year, the customs duties actually applied in respect of third countries . 4 . Member States shall send the Commission not later than the 15th day of each month statements of the quan ­ tities charged during the preceding month . If the Commission so requests, Member States shall provide such statements for a period of 10 days and forward them within five clear days of the end of each 10-day period. Article 7 Agricultural products  tariff quotas 1 . The customs duties applicable to imports into the Community of the following products, originating in the countries referred to in Article 1 ( 1 ), shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas for each one . 2 . On import, plum spirit and tobaccos of the 'Prilep' type have to be accompanied by authenticity certificates in conformity with the models appearing at Annex E, issued by the competent authority of the countries concerned . 3 . The tariff quotas referred to in paragraph 1 shall be administered by the Commission , which may take all appropriate administrative measures in order to ensure efficient management thereof. 4 . Where an importer lodges in a Member State a declaration for release for free circulation and applies to take advantage of the preferential arrangements for a product referred to in paragraph 1 , accompanied by a certificate of origin , and the declaration is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission , draw an amount correspond ­ ing to its requirements from the quota volume . Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of declarations for release for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use quantities drawn, it shall return them to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be al ­ located on a pro rata basis . The Commission shall inform the Member States of the drawings made . Article 5 Agricultural products The products originating in the countries referred to in Article 1 ( 1 ) and listed in Annex D may be imported into the Community pursuant to the tariff concessions listed in that Annex. Article 6 Sour cherries 1 . Sour cherries originating in the countries referred to in Article 1 ( 1 ) may be imported into the Community free of duties of customs within the limits set out in Annex D. Where those ceilings are exceeded, the issuing of the import certificates provided for in respect of the products concerned may be suspended. 2. Paragraph 1 shall apply to sour cherries falling within CN codes ex 0811 90 19 , ex 0811 90 39 , (') OJ No L 49 , 27 . 2. 1986, p . 1 . Regulation as last amended by Regulation (EC) No 2314/95 (OJ No L 233, 30.9.1995, p . 69). (2 OJ No L 349 , 31 . 12 . 1994, p . 105. No L 16/4 EN Official Journal of the European Communities 18 . 1 . 97 5. Each Member State shall ensure that importers of the products in question have equal and uninterrupted access to the quotas as long as the available balance so permits . (b) necessary adjustments following the conclusion of other agreements between the Community and the countries referred to in Article 1 ( 1 ) of this Regulation shall be adopted according to the procedure provided for in Article 12 (2) below. Article 8 1 . Paragraphs 2 and 3 shall apply to 'baby beef' products defined in Annex F. 2. Within the limit of an annual tariff quota of 1 1 725 tonnes expressed in carcase weight, distributed among the countries referred to in Article 1 ( 1 ), the rates of customs duty applicable shall be defined in accordance with Annex G. 3 . Any request for import within the quota provided for in paragraph 2 has to be accompanied by an authen ­ ticity certificate issued by the competent authorities of the exporting country and attesting that the goods are orig ­ inating goods and from the country concerned and correspond to the definition in Annex F. This certificate shall be drawn up by the Commission according to the procedure provided for in Article 10 . Article 12 1 . For the purposes of the application of Article 11 of this Regulation , the Commission shall be assisted by the Customs Code Committee set up by Article 247 of Regu ­ lation (EEC) No 2913/92 (2). 2 . The representative of the Commission shall submit to the Committee a draft of the measures to be taken . The Committee shall express its opinion on this draft within a time limit that the Chairman may set according to the urgency of the matter. The opinion shall be delivered by the majority provided for in Article 148 (2) of the Treaty for the adoption of decisions that the Council is called on to take on a proposal from the Commission . During votes within the Committee, the votes of the representatives of the Member States shall be weighted as set out in the Article referred to above . The Chairman shall not take part in the voting. The Commission shall adopt those measures which are immediately applicable . However, if they are not in conformity with the opinion of the Committee, they shall be communicated at once by the Commission to the Council . In this case :  the Commission shall defer for three months from the date of this communication the implementation of the measures decided by it,  the Council , taking a decision by a qualified majority, may take a different decision within the time limit provided for in the first indent. 3 . The Committee may consider any matter concern ­ ing the application of this Regulation raised by its Chairman either on his initiative or at the request of a Member State . Article 9 General provisions The ceilings, reference quantities and quotas provided for in this Regulation shall apply as a whole to all the coun ­ tries referred to in Article 1 ( 1 ), except for the quota provided for in Article 8 . Article 10 The detailed rules for implementing the agricultural provisions referred to in this Regulation shall be deter ­ mined by the Commission according to the procedure provided for in Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organiza ­ tion of the market in cereals (') in the corresponding provisions of other Regulations on the common organiza ­ tion of markets . Article 13 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 11 The provisions necessary for the application of this Regu ­ lation, other than those provided for in Article 4 (3), Article 5 (2) and Article 10 , notably: (a) amendments and technical adjustments necessary following amendments to the combined nomenclature and Taric codes, Article 14 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1997. (') OJ No L 181 , 1.7 . 1992, p . 21 . Regulation as last amended by Regulation (EC) No 923/96 (OJ No L 126, 24 . 5. 1996, p . 37). (2) OJ No L 302, 19 . 10 . 1992, p. 1 . Regulation amended by the 1994 Act of Accession . 18 . 1 . 97 EN Official Journal of the European Communities No L 16/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT No L 16/6 I EN 18 . 1 . 97Official Journal of the European Communities ANNEX A Excluded products (Article 1 , paragraph 1 ) CN code Description 0509 00 Natural sponges of animal origin : 0509 00 90  Other than raw 1302 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Vegetable saps and extracts : 1302 13 00   Of hops 1302 20  Pectic substances , pectinates and pectates : ex 1302 20 10   Dry:  Pectic substances and pectinates ex 1302 20 90   Other:  Pectic substances and pectinates  Mucilages and thickeners , whether or not modified, derived from vegetable products : 1302 31 00   Agar-agar 1302 32   Mucilages and thickeners , whether or not modified, derived from locust beans, locust bean seeds or guar seeds : 1302 32 10    Of locust beans or locust bean seeds : 1505 Wool grease and fatty substances derived therefrom (including lanolin ) 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions , whether or not refined, but not chemically modified: 1515 60  Jojoba oil and its fractions : 1515 60 90   Other 1518 Animal or vegetable fats and oils and their fractions, boiled , oxidized, dehydrated, sulphurized, blown , polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included :  Other: 1518 00 91   Animal or vegetable fats and oils and their fractions boiled, oxidized, dehydrated, sulphurized, blown , polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 Other: 1518 00 95    Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 1518 00 99    Other 1 520 00 00 Glycerol , crude; glycerol waters and glycerol lyes 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and sperm ­ aceti , whether or not refined or coloured: 1521 10  Vegetable waxes : 1521 10 90   Other 1521 90  Other:   Beeswax and other insect waxes, whether or not refined or coloured : 1521 90 99    Other than raw 1702 Other sugars , including chemically pure lactose, maltose , glucose and fructose , in solid form ; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel :  Lactose and lactose syrup: 18 . 1 . 97 rENl Official Journal of the European Communities No L 16/7 CN code 1702 11 00 1702 30 1702 30 51 and 59 1803 1804 00 00 1805 00 00 1901 ex 1901 10 00 1901 20 00 1901 90 1901 90 11 and 19 ex 1901 90 91 and 99 1902 Description   Containing by weight 99 % or more lactose, expressed as anhydrous lactose , calculated on the dry matter  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose :   Other:    Containing in the dry state 99 % or more by weight of glucose Cocoa paste , whether or not defatted Cocoa butter, fat and oil Cocoa powder, not containing added sugar or other sweetening matter Malt extract; food preparations of flour, meal , starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis , not elsewhere specified or included:  Preparations for infant use, put up for retail sale :  Excluding those containing cocoa and prepared milk in powder form  Mixes and doughs for the preparation of bakers ' wares of heading No 1905  Other :   Malt extract   Other:  Excluding those containing cocoa and prepared milk in powder form for dietetic or culinary purposes Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti , macaroni , noodles , lasagne, gnocchi , ravioli , cannelloni ; couscous , whether or not prepared:  Uncooked pasta, not stuffed or otherwise prepared :   Containing eggs   Other  Couscous :   Unprepared Tapioca and substitues therefor prepared from starch , in the form of flakes , grains , pearls , siftings or similar forms Bread, pastry, cakes , biscuits and other bakers ' wares, whether or not containing cocoa; communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts , ground-nuts and other seeds , whether or not mixed together:   Ground-nuts :    Peanut butter  Other, including mixtures other than those of subheading No 2008 19 :   Other:      Other:  Vine leaves , hop shoots and similar edible parts of plants 1902 11 00 1902 19 1902 40 1902 40 10 1903 00 00 1905 2008 2008 1 1 2008 11 10 2008 99 ex 2008 99 99 No L 16/8 F EN Official Journal of the European Communities 18 . 1 . 97 CN code Description 2101 Extracts, essences and concentrates , of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof:  Extracts , essences and concentrates of coffee, and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee : 2101 11   Extracts , essences and concentrates 2101 12   Preparations with a basis of these extracts , essences or concentrates or with a basis of coffee : 2101 1292    Preparations with a basis of these extracts , essences or concentrates of coffee 2101 20  Extracts , essences and concentrates of tea or matÃ © , and preparations with a basis of these extracts , essences or concentrates , or with a basis of tea or matÃ © : 2101 20 20   Extracts , essences or concentrates   Preparations : 2101 20 92    With a basis of extracts , essences or concentrates of tea or matÃ © 2101 30  Roasted chcory and other roasted coffee substitutes , and extracts , essences and concentrates thereof 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders : 2102 20  Inactive yeasts ; other single-cell micro-organisms, dead: 2102 20 11 and 19   Inactive yeasts 2102 30  Prepared baking powders 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard 2104 Soups and broths and preparations therefor; homogenized composite food prepara ­ tions 2106 Food preparations not elsewhere specified or included: 2106 10  Protein concentrates and textured protein substances : 2106 10 20   Containing no milk fats , sucrose , isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch 2106 90  Other: 2106 90 20   Compound alcoholic preparations, other than those based on odoriferous substances , of a kind used for the manufacture of beverages 2106 90 30 to 59   Flavoured or coloured sugar syrups   Other: x 2106 90 92    Containing no milk fats , sucrose, isoglucose, glucose or starch or containing less than 1 ,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch :  Excluding hydrolysates of proteins and autolysates of yeast 2202 Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009 2203 00 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits , denatured, of any strength 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits ; liqueurs and other spirituous beverages 2209 00 Vinegar and substitutes for vingear obtained from acetic acid 2402 Cigars , cheroots, cigraillos and cigarettes , of tobacco or of tobacco substitutes 18 . 1 . 97 EN Official Journal of the European Communities No L 16/9 CN code Description 2403 Other manufactured tobacco and manuactured tobacco substitutes ; 'homogenized' or ' reconstitued' tobacco; tobacco extracts and essences 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives :  Other polyhydric alcohols : 2905 43 00   Mannitol 2905 44   D-Glucitol (sorbitol ) 2905 45 00   Glycerol 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances , of a kind used as raw materials in industry; other preparations based on odoriferous substances , of a kind used for the manufacture of beverages : 3302 10  Of a kind used in the food or drink industries   Of a kind used in drink industries    Preparations containing all flavouring agents characterizing a beverage: 3302 10 10     Of an actual alcoholic strength by volume exceeding 0,5 % 3501 Casein , caseinates and other casein derivates ; casein glues : 3501 10  Casein 3501 90  Other: 3501 90 90   Other 3502 Albumins (including concentrates of two or more whey proteins , containing by weight more than 80 % whey proteins, calculated on the dry matter), albumates and other albumin derivatives : 3502 1 1 90 and 19 90  Egg albumin , other than unfit, for human consumption 3502 20  Milk albumin , including concentrates of two or more whey proteins : 3502 20 91 and 99   Other, than unfit, or to be rendered unfit, for human consumption 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches , or on dextrins or other modified starches : 3505 10  Dextrins and other modified starches : 3505 10 10   Dextrins   Other modified starches : 3505 10 90    Other 3505 20  Glues 3809 Finishing agents , dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example , dressings and mordants), of a kind used in the textile , paper, leather or like industries, not elsewhere specified or included: 3809 10  With a basis of amylaceous substances 3824 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries , not elsewhere specified or included: 3824 60  Sorbitol , other than that of subheading No 2905 44 No L 16/ 10 EN Official Journal of the European Communities 18 . 1 . 97 ANNEX B Tariff arrangements and rules applicable to certain goods resulting from the processing of agricultural products referred to in Article 2 CN code Description Rate ofduty (') 0403 Buttermilk , curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter of flavoured or containing added fruit, nuts or cocoa : 0403 10  Yoghurt: 0403 10 51 to 99   Flavoured or containing added fruit, nuts or cocoa EA 0403 90  Other: 0403 90 71 to 99   Flavoured or containing added fruit, nuts or cocoa EA 0405 Butter and other fats and oils derived from milk ; dairy spreads : 0405 20  Dairy spreads : 0405 20 10   Of a fat content, by weight, of 39 % or more but less than 60 % EA 0405 20 30   Of a fat content, by weight, of 60 % or more but less than 75 % EA 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : 0710 40 00  Sweetcorn EA 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 071 1 90  Other vegetables ; mixtures of vegetables :   Vegetables : 0711 90 30    Sweetcorn EA 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading No 1516: 1517 10  Margarine , excluding liquid margarine : 1517 10 10   Containing more than 10 % but not more than 15 % by weight of milk fats EA 1517 90  Other: 1517 90 10   Containing more than 10 % but not more than 15% by weight of milk fats EA 1704 Sugar confectionery (including white chocolate), not containing cocoa: 1704 10  Chewing gum, whether or not sugar-coated EA 1704 90  Other: 1704 90 10   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 9 % 1704 90 30   White chocolate EA 1704 90 51 to 99   Other EA 1806 Chocolate and other food preparations containing cocoa: 1806 10  Cocoa powder, containing added sugar or other sweetening matter: 1806 10 15   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose free 1806 10 20   Containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose EA 18 . 1 . 97 EN Official Journal of the European Communities No L 16/ 11 CN code Description Rate ofduty (') 1806 10 30   Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose EA 1806 10 90   Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose EA 1806 20  Other preparations in blocks , slabs or bars weighing more than 2 kg or in liquid , paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg  Other, in blocks, slabs or bars : EA 1806 31 00 Filled EA 1806 32 Not filled EA 1806 90  Other EA 1901 Malt extract; food preparations of flour, meal , starch of malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis , not elsewhere specified or included: ex 1901 10 00  Preparations for infant use , put up for retail sale :  Containing cocoa and prepared milk in powder form EA 1901 90  Other:   Other: ex 1901 90 91    Containing no milk fats , sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of heading Nos 0401 to 0404:  Containing cocoa and prepared milk in powder form for dietetic or culinary purposes 12,8 % ex 1901 90 99    Other:  Containing cocoa and prepared milk in powder form for dietetic or culinary purposes EA 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti , macaroni , noodles , lasagne, gnocchi , ravioli , cannelloni ; couscous, whether or not prepared: 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared: 1902 20 91 and 99 Other EA 1902 30  Other pasta EA 1 902 40  Couscous : 1902 40 90   Other EA 1904 Prepared foods obtained by the swelling or roasting of cereals or cereals products (for example , corn flakes); cereals (other than maize (corn )) in grain form or in the form of flakes or other worked grains (except flour and meal), precooked, or otherwise prepared, not elsewhere specified or included EA 2001 Vegetables , fruit, nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid : 2001 90  Other: 2001 90 30   Sweetcorn {Zea mays var. saccharata) EA 2001 90 40   Yams , sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch EA 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen , other than products of heading No 2006: 2004 10  Potatoes :   Other: 2004 10 91    In the form of flour, meal or flakes EA 2004 90  Other vegetables and mixtures of vegetables : 2004 90 10   Sweetcorn (Zea mays var. saccharata) EA No L 16/ 12 EN Official Journal of the European Communities 18 . 1 . 97 CN code Description Rate ofduty (') 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen , other than products of heading No 2006: 2005 20  Potatoes : 2005 20 10   In the form of flour, meal or flakes EA 2005 80 00  Sweetcorn (Zea mays var. saccharata) EA 2008 Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Other, including mixtures other than those of subheading No 2008 19 : 2008 91 00   Palm hearts 9 % 2008 99   Other:    Not containing added spirit:     Not containing added sugar: 2008 99 85      Maize (corn), other than sweetcorn (Zea mays var. saccharata) EA 2008 99 91      Yams, sweet potatoes and similar edible parts of plants , containing 5 % or more by weight of starch EA 2101 Extracts , essences and concentrates , of coffee , tea or matÃ © and preparations with a basis of these products or with a basis of coffee , tea or matÃ © ; roasted chicory and other roasted coffee substitues , and extracts , essences and concentrates thereof:  Extracts , essences and concentrates of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee : 2101 12   Preparations with a basis of these extracts , essences or concentrates or with a basis of coffee : 2101 1298    Other EA 2101 20  Extracts , essences and concentrates , of tea or matÃ © , and preparations with a basis of these extracts , essences or concentrates , or with a basis of tea or matÃ © :   Preparations : 2101 20 98    Other EA 2102 Yeasts (active or inactive); other single-cell micro-organisms , dead (but not including vaccines of heading No 3002); prepared baking powders : 2102 10  Active yeasts : 2102 10 10   Culture yeast 8 % 2102 10 31 and 39   Baker's yeast EA 2102 10 90   Other 10 % 2105 00 Ice cream and other edible ice , whether or not containing cocoa EA 2106 Food preparations not elsewhere specified or included : 2106 10  Protein concentrates and textured protein substances : 2106 10 80 Other EA 2106 90  Other: 2106 90 10   Cheese fondues (2)   Other: EA ex 2106 90 92    Containing no milk fats , sucrose , isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch:  Hydrolysates of proteins ; autolysates of yeast free 2106 90 98    Other EA (') The amounts of the agricultural components (EA) which may be subject to a maximum duty are set out in the Common Customs Tariff (Regulation (EEC) No 2658 /87 of 23 July 1987 as amended). ( 2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 18 . 1 . 97 I EN I Official Journal of the European Communities No L 16/ 13 ANNEX C I (a) (b) Order No CN code Description Ceiling( tonnes) 01.0010 3102 Mineral or chemical fertilizers , nitrogenous: 3102 10 10   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 5 483 01.0020 3102 10 90 3102 21 00 3102 29 00 3102 30 3102 30 10 3102 30 90 3102 40 3102 40 10 3102 40 90 3102 50 3102 50 90 3102 60 00 3102 70 3102 70 90 3102 80 00 3102 90 00   Other  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate :   Ammonium sulphate   Other  Ammonium nitrate , whether or not in aqueous solution :   In aqueous solution   Other  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances :   With nitrogen content not exceeding 28 % by weight   With a nitrogen content exceeding 28 % by weight  Sodium nitrate : Other  Double salts and mixtures of calcium nitrate and ammonium nitrate  Calcium cyanamide:   Other  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solu ­ tion  Other, including mixtures not specified in the foregoing subheadings 48 148 01.0030 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen , phosphorus and potassium; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not ex ­ ceeding 10 kg 79 325 01.0040 3915 3915 90 3915 90 91 3915 90 99 3916 3916 90 ex 3916 90 90 3917 3917 10 ex 3917 10 90 Waste, parings and scrap, of plastics :  Of other plastics :   Other:    Of epoxide resins    Other Monofilament of which any cross-sectional dimension exceeds 1 mm, rods , sticks and profile shapes , whether or not surface-worked but not otherwise worked, of plastics :  Of other plastics :   Other:  Of regenerated cellulose Tubes, pipes and hoses, and fittings therefor (for example, joints , elbows, langes), of plastics :  Artificial guts (sausage casings) of hardened protein or of cellulosic mat ­ erials :   Of cellulosic materials :  Of regenerated cellulose  Tubes, pipes and hoses , rigid: 1 688 No L 16/ 14 | EN Official Journal of the European Communities 18 . 1 . 97 Order No CN code Description Ceiling( tonnes) 01.0040 3917 29   Of other plastics : 1 688 (cont 'd)    Seamless and of a length exceeding the maximum cross-sectional (cont 'd) dimension, whether or not surface-worked, but not otherwise worked: ex 3917 29 19     Other:  Of regenerated cellulose 3917 32   Other, not reinforced or otherwise combined with materials , without fittings :    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked: ex 3917 32 51     Other:  Of regenerated cellulose 3917 39 Other:    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked: ex 3917 39 19     Other:  Of regenerated cellulose 3919 Self-adhesive plates , sheets , film, foil , tape, strip and other flat shapes , of plas ­ tics, whether or not in rolls : 3919 10  In rolls of a width not exceeding 20 cm:   Other: ex 3919 10 90    Other:  Of regenerated cellulose 3919 90  Other:   Other: ex 3919 90 90    Other:  Of regenerated cellulose 3920 Other plates , sheets , film , foil and strip, of plastics , non-cellular and not rein ­ forced, laminated, supported or similarly combined with other materials :  Of cellulose or its chemical derivatives : 3920 71   Of regenerated cellulose :    Sheets , film or strip, coiled or not, of a thickness of less than 0,75 mm : 3920 71 1 1     Not printed 3920 71 19     Printed 3920 71 90    Other 3921 Other plates , sheets , film , foil and strip, of plastics :  Cellular: 3921 14 00   Of regenerated cellulose 01.0050 3912 3912 20 3912 20 11 3912 20 19 3912 20 90 Cellulose and its chemical derivatives , not elsewhere specified or included, in primary forms :  Cellulose nitrates (including collodions):   Non-plasticized:    Collodions and celloidin    Other   Plasticized 1 0 56 18 . 1 . 97 I EN I Official Journal of the European Communities No L 16/ 15 l Order No CN code Description Ceiling( tonnes) 01.0050 (cont'd) 3915 3915 90 ex 3915 90 93 3916 3916 90 ex 3916 90 90 3917 3917 29 ex 3917 29 19 3917 32 ex 3917 32 51 3917 39 ex 3917 39 19 3919 3919 10 ex 3919 10 90 3919 90 ex 3919 90 90 3920 Waste, parings and scrap, of plastics :  Of other plastics :   Other:    Of cellulose and its chemical derivatives  Of cellulose nitrates Monofilament of which any cross-sectional dimensions exceeds 1 mm, rods , sticks and profile shapes , whether or not surface-worked but not otherwise worked, of plastics :  Of other plastics :   Other:  Of cellulose nitrates Tubes, pipes and hoses , and fittings therefor (for example, joints , elbows, flanges), of plastics :  Tubes , pipes and hoses, rigid:   Of other plastics :    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked:     Other:  Of cellulose nitrates  Other tubes , pipes and hoses :   Other, not reinforced or otherwise combined with other materials , without fittings :    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked:     Other:  Of cellulose nitrates   Other:    Seamless and of a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked:     Other:  Of cellulose nitrates Self-adhesive plates, sheets, film, foil , tape, strip and other flat shapes , of plas ­ tics , whether or not in rolls :  In rolls of a width not exceeding 20 cm:   Other:    Other:  Of cellulose nitrates  Other:   Other:    Other:  Of cellulose nitrates Other plates, sheets, film, foil and strip, of plastics , non-cellular and not rein ­ forced, laminated, supported or similarly combined with other materials :  Of cellulose or its chemical derivatives : 1 056 (cont'd) No L 16/ 16 EN Official Journal of the European Communities 18 . 1 . 97 CN code Ceiling (tonnes) 1 056 (cont 'd) Description   Of vulcanized fibre Other plates , sheets , film , foil and strip, of plastics :  Cellular:   Of other plastics :    Other  Other:   Other Order No 01.0050 (cont 'd) 01.0060 3920 72 00 3921 3921 19 3921 19 90 3921 90 3921 90 90 4 7834011 4011 10 00 4011 20 4011 20 10 4011 20 90 4011 30 4011 30 90 4011 91 4011 91 10 4011 91 30 4011 91 90 4011 99 4011 99 10 4011 99 30 4011 99 90 4012 4012 10 4012 10 30 4012 10 50 ex 4012 10 80 New pneumatic tyres , of rubber:  Of a kind used on motor cars (including station wagons and racing cars)  Of a kind used on buses or lorries   With a load index not exceeding 121   With a load index exceeding 121  Of a kind used on aircraft:   Other  Other:   Having a 'herring-bone' or similar tread    Of a kind used on agricultural and forestry vehicles    Of a kind used on civil engineering vehicles    Other   Other:    Of a kind used on agricultural and forestry vehicles    Of a kind used on civil engineering vehicles    Other Retreaded or used pneumatic tyres of rubber; solid or cushion tyres , inter ­ changeable tyre treads and tyre flaps, of rubber:  Retreaded tyres :   Other:    Of a kind used on motor cars (including station wagons and racing cars)    Of a kind used on buses or lorries    Other:  Other than of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor-scooters  Used pneumatic tyres :   Other:  Other than of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor-scooters Inner tubes, of rubber:  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries :   Of the kind used on motor cars (including station wagons and racing cars )   Of the kind used on buses or lorries  Other:   Other 4012 20 ex 4012 20 90 4013 4013 10 4013 10 10 4013 10 90 4013 90 4013 90 90 18 . 1 . 97 EN Official Journal of the European Communities No L 16/ 17 Order No CN code Description Ceiling( tonnes) 01.0080 4203 4203 10 00 4203 21 00 4203 29 4203 29 91 4203 29 99 4203 30 00 4203 40 00 Articles of apparel and clothing accessories , of leather or of composition leather:  Articles of apparel  Gloves , mittens and mitts :   Specially designed for use in sports   Other:    Other:     Men's and boys '     Other  Belts and bandoliers  Other clothing accessories 603 01.0090 4412 4420 4420 90 4420 90 1 1 4420 90 19 Plywood, veneered panels and similar laminated wood Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles , of wood; statuettes and other ornaments , of wood; wooden articles of furniture not falling in Chapter 94:  Other:   Wood marquetry and inlaid wood:    Of tropical wood, as specified in additional note 2 to this chapter    Of other wood 164 1 15 m ' 01.0100 4410 Particle board and similar board of wood or other ligneous material , whether or not agglomerated with resins or other organic binding substances 20 714 01.0110 6401 6402 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riv ­ eting, nailing, screwing, plugging or similar processes Other footwear with outer soles and uppers of rubber or plastics 751 01.0120 6403 Footwear with outer soles of rubber, plastics , leather or composition leather and uppers of leather 890 01.0130 6404 6405 6405 90 6405 90 10 Footwear with outer soles of rubber, plastics , leather or composition leather and uppers of textile materials Other footwear:  Other:   With outer soles of rubber, plastics , leather or composition leather 374 01.0140 7004 7004 20 7004 20 99 7004 90 7004 90 70 7004 90 92 7004 90 98 Drawn glass and blown glass, in sheets , whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked:  Glass , coloured throughout the mass (body tinted), opacified, flashed or having an absorbent, reflecting or non-reflecting layer:   Other:    Other  Other glass :   Horticultural sheet glass   Other, of a thickness :    Not exceeding 2,5 mm    Exceeding 2,5 mm 10 548 No L 16/ 18 I EN I Official Journal of the European Communities 18 . 1 . 97 Order No CN code Description Ceiling(tonnes) 01.0150 9405 9405 91 9405 91 19 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs , illuminated name-plates and the like , having a permanently fixed light source , and parts thereof not elsewhere specified or included:  Parts :   Of glass :    Articles for electrical lighting fittings (excluding searchlights and spotlights):     Other (for example, diffusers , ceiling lights , bowls , cups , lamp ­ shades , globes , tulip-shaped pieces) 2 931 01.0160 7304 7304 10 7304 10 10 7304 10 30 7304 10 90 7304 29 7304 29 1 1 7304 29 19 7304 31 7304 31 91 7304 31 99 7304 39 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 7304 41 90 7304 49 7304 49 10 7304 49 91 Tubes , pipes and hollow profiles , seamless , of iron (other than cast iron) or steel :  Line pipe of a kind used for oil or gas pipelines :   Of an external diameter not exceeding 168,3 mm   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm   Of an external diameter exceeding 406,4 mm  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas :   Other:    Of an external diameter not exceeding 406,4 mm    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section , of iron or non-alloy steel :   Cold-drawn or cold-rolled (cold-reduced):    Other:     Precision tubes     Other   Other:    Unworked, straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (')    Other:     Other:      Other:       Threaded or threadable tubes (gas pipe):        Plated or coated with zinc        Other       Other, of an external diameter:        Not exceeding 168,3 mm        Exceeding 168,3 mm, but not exceeding 406,4 mm        Exceeding 406,4 mm  Other, of circular cross-section , of stainless steel :   Cold-drawn or cold-rolled (cold-reduced):    Other   Other:    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (')    Other:     Other:      Of an external diameter not exceeding 406,4 mm 19 928 18 . 1 . 97 EN Official Journal of the European Communities No L 16/ 19 Order No CN code Description Ceiling( tonnes) 01.0160 7304 49 99      Of an external diameter exceeding 406,4 mm 19 928 (cont 'd)  Other, of circular cross-section , of other alloy steel : (cont 'd) 7304 51   Cold-drawn or cold-rolled (cold-reduced):    Straight and of uniform wall-thickness , of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon , not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum, of a length : 7304 51 11     Not exceeding 4,5 m 7304 51 19     Exceeding 4,5 m    Other:     Other: 7304 51 91      Precision tubes 7304 51 99      Other 7304 59   Other: 7304 59 10    Unworked, straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (')    Other, straight and of uniform wall-thickness , of alloy steel con ­ taining by weight not less than 0,9 % but not more than 1,15 % of || carbon , not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum, of a length : 7304 59 31     Not exceeding 4,5 m 7304 59 39     Exceeding 4,5 m    Other: - - - - Other: 7304 59 91      Of an external diameter not exceeding 168,3 mm 7304 59 93      Of an external diameter exceeding 168,3 mm, but not ex ­ ceeding 406,4 mm 7304 59 99      Of an external diameter exceeding 406,4 mm 7304 90  Other: 7304 90 90   Other 7305 Other tubes and pipes (for example , welded, riveted or similarly closed), having circular cross-sections , the external diameter of which exceeds 406, 4 mm, of iron or steel 7306 Other tubes , pipes and hollow profiles (for example , open seam or welded, 1 riveted or similarly closed), of iron or steel : 7306 1 0  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of: 7306 10 11    Not more than 168,3 mm 7306 10 19    More than 168,3 mm, but not more than 406,4 mm 7306 10 90   Spirally welded 7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 7306 30  Other, welded, of circular cross-section, of iron or non-alloy steel :   Other:    Precision tubes, with a wall thickness : 7306 30 21     Not exceeding 2 mm 7306 30 29     Exceeding 2 mm No L 16/20 EN Official Journal of the European Communities 18 . 1 . 97 Order No CN code Description Ceiling( tonnes) 01.0160 (cont 'd) 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 7306 40 91 7306 40 99 7306 50 7306 50 91 7306 50 99 7306 60 7306 60 31 7306 60 39 7306 60 90 7306 90 00    Other:     Threaded or threadable tubes (gas pipe):      Plated or coated with zinc      Other     Other, of an external diameter:      Not exceeding 168,3 mm:       Plated or coated with zinc       Other      Exceeding 168,3 mm, but not exceeding 406,4 mm  Other, welded, of circular cross-section , of stainless steel :   Other:    Cold-drawn or cold-rolled (cold-reduced)    Other  Other, welded, of circular cross-section , of other alloy steel :   Other:    Precision tubes    Other  Other, welded, of non-circular cross-section :   Other:    Of rectangular (including square) cross-section , with a wall thickness :     Not exceeding 2 mm     Exceeding 2 mm    Of other sections  Other 19 928 (cont 'd) 01.0167 7407 7407 10 00 7407 21 7407 21 10 7407 21 90 7407 22 7407 22 10 7407 22 90 7407 29 00 7408 7411 Copper bars , rods and profiles :  Of refined copper  Of copper alloys :   Of copper-zinc base alloys (brass):    Bars and rods    Profiles   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver):    Of copper-nickel base alloys (cupro-nickel)    Of copper-nickel-zinc base alloys (nickel silver)   Other Copper wire Copper tubes and pipes 6 738 01.0170 7409 Copper plates , sheets and strip, of a thickness exceeding 0,15 mm 1 659 01.0190 ex 7604 7605 Aluminium bars , rods and profiles, excluding code No 7604 21 00 Aluminium wire 2 077 01.0200 7606 Aluminium plates, sheets and strip , of a thickness exceeding 0,2 mm 4 485 18 . 1 . 97 EN Official Journal of the European Communities No L 16/21 Order No CN code Description Ceiling ( tonnes) 01.0220 8501 Electric motors and generators (excluding generating sets ): 5 627 8501 10  Motors of an output not exceeding 37,5 W: l 8501 10 10   Synchronous motors of an output not exceeding 18 W   Other: 8501 10 91    Universal AC/DC motors 8501 10 93    AC motors 8501 10 99    DC motors 8501 20  Universal AC/DC motors of an output exceeding 37,5 W: 8501 20 90 -  Other  Other DC motors ; DC generators : 8501 31   Of an output not exceeding 750 W: 8501 31 90    Other: 8501 32   Of an output exceeding 750 W but not exceeding 75 kW:    Other: 8501 32 91     Of an output exceeding 750 W but not exceeding 7,5 kW 8501 32 99     Of an output exceeding 7,5 kW but not exceeding 75 kW 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW: 8501 33 90    Other 8501 34   Of an output exceeding 375 kW: I    Other: 8501 34 50     Traction motors     Other, of an output: 8501 34 91      Exceeding 375 kW but not exceeding 750 kW 8501 34 99      Exceeding 750 kW 8501 40  Other AC motors , single phase :   Other 8501 40 91    Of an output not exceeding 750 W 8501 40 99    Of an output exceeding 750 W  Other AC motors , multiphase: 8501 51   Of an output not exceeding 750 W: 8501 51 90    Other 8501 52   Of an output exceeding 750 W but not exceeding 75 kW:    Other: 8501 52 91     Of an output exceeding 750 W but not exceeding 7,5 kW 8501 52 93     Of an output exceeding 7,5 kW but not exceeding 37 kW 8501 52 99     Of an output exceeding 37 kW but not exceeding 75 kW 8501 53   Of an output exceeding 75 kW:    Other: 8501 53 50     Traction motors     Other, of an output: 8501 53 92      Exceeding 75 kW but not exceeding 375 kW 8501 53 94      Exceeding 375 kW but not exceeding 750 kW 8501 53 99      Exceeding 750 kW  AC generators (alternators): 8501 61   Of an output not exceeding 75 kVA:    Other: 8501 61 91     Of an output exceeding 7,5 kVA No L 16/22 I EN Official Journal of the European Communities 18 . 1 . 97 Order No CN code Description Ceiling( tonnes) 01.0220 (cont 'd) 8501 61 99 8501 62 8501 62 90 8501 63 8501 63 90 8501 64 00 8502 8502 11 8502 11 91 8502 1 1 99 8502 12 8502 12 90 8502 13 8502 13 91 8502 13 99 8502 20 8502 20 91 8502 20 99 8502 31 00 8502 39 8502 39 91 8502 39 99 8502 40 8502 40 90     Of an output exceeding 7,5 kVA but not exceeding 75 kVA   Of an output exceeding 75 kVA but not exceeding 375 kVA:    Other   Of an output exceeding 375 kVA but not exceeding 750 kVA:    Other   Of an output exceeding 750 kVA Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines):   Of an output not exceeding 75 kVA:    Other:     Of an output not exceeding 7,5 kVA     Of an output exceeding 7,5 kVA but not exceeding 75 kVA   Of an output exceeding 75 kVA but not exceeding 375 kVA:    Other   Of an output exceeding 375 kVA:    Other:     Of an output exceeding 375 kVA but not exceeding 750 kVA     Of an output exceeding 750 kVA  Generating sets with spark-ignition internal combustion piston engines   Other:    Of an output not exceeding 7,5 kVA    Of an output exceeding 7,5 kVA  Other generating sets :   Wind-powered   Other:    Other:     Turbo-generators     Other  Electric rotary converters :   Other 5 627 (cont 'd) 01.0230 8503 00 8504 8504 90 8504 90 1 1 8504 90 19 8504 90 90 Parts suitable for use solely or principally with the machines of heading No 8501 or 8502 Electrical transformers , static converters (for example, rectifiers) and inductors :  Parts :   Of transformers and inductors :    Ferrite cores    Other   Of static converters 2 974 01.0240 ex 8544 Insulated (including enamelled or anodized) wire , cable (including coaxial cable) and other insulated electric conductors , whether or not fitted with connectors ; optical fibre cables , made up of individually sheathed fibres , whether or not assembled with electric conductors or fitted with connectors , excluding products of CN codes 8544 30 10 and 8544 70 00 3 784 01.0250 8546 Electrical insulators of any material 652 18 . 1 . 97 EN Official Journal of the European Communities No L 16/23 Ceiling (tonnes) Order No 01.0270 2 203 CN code Description 8716 Trailers and semi-trailers ; other vehicles , not mechanically propelled; parts thereof: 8716 10  Trailers and semi-trailers of the caravan type , for housing or camping: 8716 10 10   Folding caravans   Other, of a weight: 8716 10 91    Not exceeding 750 kg 8716 10 94    Exceeding 750 kg but not exceeding 1 600 kg 8716 10 96    Exceeding 1 600 kg but not exceeding 3 500 kg 8716 10 99    Exceeding 3 500 kg 8716 20  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes : 8716 20 10   Manure-spreaders 8716 20 90 Other  Other trailers and semi-trailers for the transport of goods : 8716 31 00   Tanker-trailers and tanker semi-trailers 8716 39 Other:    Other:     New: 8716 39 30 _____ Semi-trailers      Other: 8716 39 51 ______ With a single axle 8716 39 59 Other 8716 39 80 Used 8716 40 00  Other trailers and semi-trailers 01.0280 9 1239401 Seats (other than those of heading No 9402), whether or not convertible into beds, and parts thereof: 9401 30  Swivel seats with variable height adjustment: 9401 30 10   Upholstered, with backrest and fitted with castors or glides 9401 30 90 Other 9401 40 00  Seats other than garden seats or camping equipment, convertible into beds 9401 50 00  Seats of cane, osier, bamboo or similar materials  Other seats , with wooden frames : 9401 61 00   Upholstered 9401 69 00 Other  Other seats , with metal frames : 9401 71 00   Upholstered 9401 79 00 Other 9401 80 00  Other seats 9401 90 - Parts :   Other: 9401 90 30    Of wood 9401 90 80 Other No L 16/24 EN Official Journal of the European Communities 18 . 1 . 97 Order No CN code Description Ceiling( tonnes ) 01.0290 9403 Other furniture and parts thereof: 8 129 9403 10  Metal furniture of a kind used in offices : 9403 10 10   Drawing tables (other than those of heading No 9017)   Other:    Not exceeding 80 cm in height: 9403 10 51     Desks 9403 1 0 59     Other    Exceeding 80 cm in height: 9403 10 91     Cupboards with doors , shutters or flaps 9403 10 93     Filing, card-index and other cabinets 9403 10 99     Other 9403 20  Other metal furniture :   Other: 9403 20 91    Beds 9403 20 99    Other 9403 30  Wooden furniture of a kind used in offices :   Not exceeding 80 cm in height: 9403 30 1 1    Desks 9403 30 19    Other   Exceeding 80 cm in height: 9403 30 91    Cupboards with doors , shutters or flaps ; filing, card-index and other cabinets 9403 30 99    Other 9403 40  Wooden furniture of a kind used in the kitchen : 9403 40 10   Fitted kitchen units 9403 40 90   Other 9403 50 00  Wooden furniture of a kind used in the bedroom 9403 60  Other wooden furniture : 9403 60 10   Wooden furniture of a kind used in the dining room and the living room 9403 60 30   Wooden furniture of a kind used in shops 9403 60 90   Other wooden furniture 9403 70  Furniture of plastics : 9403 70 90   Other 9403 80 00  Furniture of other materials , including cane, osier, bamboo or similar materials 9403 90  Parts : 9403 90 10   Of metal 9403 90 30   Of wood 9403 90 90   Of other materials (a ) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex , by the application of the CN code . Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (b) See Taric subdivisions in Annex C V. (') Entry under this code is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provi ­ sions (combined nomenclature). 18 . 1 . 97 I EN I Official Journal of the European Communities No L 16/25 ANNEX CII Order No CN code Description Ceiling (tonnes) 03.0010 2710 00 2710 00 21 2710 00 25 2710 00 26 2710 00 27 2710 00 29 2710 00 32 2710 00 34 2710 00 36 2710 00 37 2710 00 39 2710 00 51 2710 00 55 2710 00 59 2710 00 66 2710 00 67 2710 00 68 2710 00 74 2710 00 76 2710 00 77 2710 00 78 2710 00 85 Petroleum oils and oils obtained from bituminous minerals , other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations :  Light oils :   For other purposes :    Special spirits :     White spirit     Other    Other:     Motor spirit:     Aviation spirit      Other, with a lead content:       Not exceeding 0,0 1 3g per litre :        With an octane number of less than 95        With an octane number of 95 or more but less than 98        With an octane number of 98 or more       Exceeding 0,0 1 3g per litre :        With an octane number of less than 98        With an octane number of 98 or more     Spirit-type jet fuel     Other light oils  Medium oils :   For other purposes :    Kerosene     Jet fuel     Other    Other  Heavy oils :   Gas oil :    For other purposes :     With a sulphur content not exceeding 0,05 % by weight     With a sulphur content exceeding 0,05 % by weight but not exceeding 0,2 % by weight     With a sulphur content exceeding 0,2 % by weight   Fuel oils :    For other purposes     With a sulphur content not exceeding 1 % weight     With a sulphur content exceeding 1 % by weight but not ex ­ ceeding 2 % by weight     With a sulphur content exceeding 2 % by weight but not ex ­ ceeding 2,8 % by weight     With a sulphur content exceeding 2,8 % by weight   Lubricating oils ; other oils :    To be mixed in accordance with the terms of additional note 6 to this chapter (') | 1 050 000 No L 16/26 I EN Official Journal of the European Communities 18 . 1 . 97 Order No CN code Description Ceiling ( tonnes) 03.0010    For other purposes : 1 050 000 (cont 'd) 2710 00 87     Motor oils , compressor lube oils , turbine lube oils (cont 'd) 2710 00 88     Liquids for hydraulic purposes 2710 00 89     White oils , liquid paraffin 2710 00 92     Gear oils and reductor oils 2710 00 94     Metal-working compounds , mould release oils , anti-corrosions oils 2710 00 96     Electrical insulating oils 2710 00 98     Other lubricating oils and other oils 2711 Petroleum gases and other gaseous hydrocarbons :  Liquefied : 2711 12   Propane : l    Propane of a purity not less than 99 % : 2711 12 11     For use as a power or heating fuel    Other:     For other purposes : 2711 12 94      Of a purity exceeding 90 % but less than 99 % 2711 12 97      Other 2711 13   Butanes :    For other purposes : 2711 13 91     Of a purity exceeding 90 % but less than 95 % 2711 13 97     Other 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite , lignite wax, peat wax, other mineral waxes , and similar products obtained by synthesis or by other processes , whether or not coloured: 2712 10  Petroleum jelly: 2712 10 90   Other 2712 20  Paraffin wax containing by weight less than 0,75 % of oil 2712 90  Other:   Other:    Crude: 2712 90 39     For other purposes    Other: 2712 90 91     Blend of 1 -alkenes containing by weight 80 % or more of 1 -alkenes of a chain-length of 24 carbon atoms or more but not exceeding 28 carbon atoms 2712 90 99     Other 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 90   Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 18 . 1 . 97 EN Official Journal of the European Communities No L 16/27 ANNEX C III (a) Order No CN code Description Ceiling ( tonnes) 04.0030 7202 7202 21 7202 21 10 7202 21 90 7202 29 7202 29 10 7202 29 90 Ferro-alloys :  Ferro-silicon :   Containing by weight more than 55 % of silicon :    Containing by weight more than 55 % but not more than 80 % of silicon    Containing by weight more than 80 % of silicon   Other:    Containing by weight 4 % or more but not more than 1 0 % of mag ­ nesium    Other 9 922 04.0040 7202 30 00  Ferro-silico-manganese 2 048 04.0050 7202 41 7202 41 10 7202 41 91 7202 41 99 7202 49 7202 49 10 7202 49 50 7202 49 90  Ferro-chromium:   Containing by weight more than 4 % of carbon :    Containing by weight more than 4 % but not more than 6 % of carbon    Containing by weight more than 6 % of carbon :     Containing by weight not more than 60 % of chromium     Containing by weight more than 60 % of chromium   Other:    Containing by weight not more than 0,05 % of carbon    Containing by weight more than 0,05 % but not more than 0,5 % of carbon    Containing by weight more than 0,5 % but not more than 4 % of carbon 2 478 04.0090 7901 7901 11 00 7901 12 7901 12 10 7901 12 30 7901 12 90 7901 20 00 Unwrought zinc:  Zinc, not alloyed:   Containing by weight 99,99 % or more of zinc   Containing by weight less than 99,99 % of zinc :    Containing by weight 99,95 % or more but less than 99,99 % of zinc    Containing by weight 98,5 % or more but less than 99,95 % of zinc    Containing by weight 97,5 % or more but less than 98,5 % of zinc  Zinc alloys 3 842 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of the CN code . Where ex CN code positions are indicated, the preferential scheme is to be determined by application of CN code and corresponding description taken together. No L 16/28 | EN 1 Official Journal of the European Communities 18 . 1 . 97 ANNEX C IV (a) Ceiling (tonnes) Order No CN code 0 Description 06.0010 37 6657201 7201 10 7201 10 11 7201 10 19 7201 10 30 7201 10 90 7201 20 00 7201 50 7201 50 90 7202 7202 99 7202 99 1 1 7203 7203 90 00 Pig-iron and spiegeleisen in pigs , blocks or other primary forms :  Non-alloy pig iron containing by weight 0,5 % or less of phosphorus :   Containing by weight not less than 0,4 % of manganese:    Containing by weight 1 % or less of silicon    Containing by weight more than 1 % of silicon   Containing by weight not less than 0,1 % but less than 0,4 % of manganese   Containing by weight less than 0,1 % of manganese  Non-alloy pig pig-iron containing by weight more than 0,5 % of phos ­ phorus  Alloy pig-iron; spiegeleisen :   Other Ferro-alloys :  Other:   Other:    Ferro-phosphorus:     Containing by weight more than 3 % but less than 1 5 % of phosphorus Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products , in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 % , in lumps, pellets or similar forms :  Other 06.0020 45 3367208 7208 10 00 7208 25 00 7208 26 00 7208 27 00 7208 36 00 7208 37 7208 37 10 7208 37 90 7208 38 7208 38 10 7208 38 90 7208 39 7208 39 10 7208 39 90 7211 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, hot-rolled, not clad, plated or coated:  In coils , not further worked than hot-rolled, with patterns in relief  Other, in coils, not further worked than hot-rolled, pickled:   Of a thickness of 4,75 mm or more   Of a thickness of 3 mm or more but less than 4,75 mm   Of a thickness of less than 3 mm  Other, in coils, no further worked than hot-rolled:   Of a thickness exceeding 10 mm   Of a thickness of 4,75 mm or more but not exceeding 10 mm:    Intended for re-rolling (')    Other   Of a thickness of 3 mm or more but less than 4,75 mm:    Intended for re-rolling (')    Other   Of a thickness of less than 3 mm:    Intended for re-rolling (')    Other Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, not clad, plated or coated:  Not further worked than hot-rolled:   Other, of a thickness of 4,75 mm or more:    Of a width exceeding 500 mm: - e)   Other:    Of a width exceeding 500 mm: -o 7211 14 ex 7211 14 10 7211 19 ex 7211 19 20 18 . 1 . 97 I EN I Official Journal of the European Communities No L 16/29 Order No CN code f) Description Ceiling ( tonnes) 06.0030 7207 7207 19 7207 19 14 7207 19 16 7207 20 7207 20 55 7213 7213 10 00 7213 91 7213 91 10 7213 91 20 7213 91 41 7213 91 49 ex 7213 91 70 7213 99 7213 99 10 ex 7213 99 90 7214 7214 20 00 7214 91 7214 91 10 ex 7214 91 90 7214 99 7214 99 10 7214 99 31 7214 99 39 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon :   Other:    Of circular or polygonal cross-section :     Rolled or obtained by continuous casting:      Other:       Obtained by continuous casting Other  Containing by weight 0,25 % or more of carbon :   Of circular or polygonal cross-section :    Rolled or obtained by continuous casting:     Other: _____ Containing by weight 0,25 % or more but less than 0,6 % of carbon Bars and rods , hot-rolled, in irregularly wound coils, of iron or non-alloy steel :  Containing indentations, ribs , grooves or other deformations produced during the rolling process  Other:   Of circular cross-section measuring less than 14 mm in diameter:    Of a type used for concrete reinforcement    Of a type used for tyre cord   Other:    Containing by weight 0,06 % or less of carbon    Containing by weight more than 0,06 % but less than 0,25 % of carbon    Containing by weight 0,25 % or more but not more than 0,75 % of carbon :  Containing by weight less than 0,6 % of carbon  - Other:    Containing by weight less than 0,25 % of carbon    Containing by weight 0,25 % or more of carbon :  Containing by weight less than 0,6 % of carbon Other bars and rods of iron or non-alloy steel , not further worked than forged hot-rolled, hot-drawn or hot-extruded but including those twisted after rolling:  Containing indentations, ribs, grooves , or other deformations produced during the rolling process or twisted after rolling:  Other:   Of rectangular (other than square) cross-section :    Containing by weight less than 0,25 % of carbon    Containing by weight 0,25 % or more of carbon  Containing by weight less than 0,6 % of carbon   Other:    Containing by weight less than 0,25 % of carbon :     Of a type used for concrete reinforcement     Other, of circular cross-section measuring in diameter:      80 mm or more      Less than 80 mm 36 030 No L 16/30 f EN Official Journal of the European Communities 18 . 1 . 97 CN code *) Ceiling ( tonnes)OrderNo 06.0030 (cont 'd) 7214 99 50 36 030 (cont 'd) Descnption     Other    Containing by weight 0,25 % or more but less than 0,6 % of carbon :     Of circular cross-section measuring in diameter: _ _ _ _ _ 80 mm or more _ _ _ _ _ Less than go mm     Other Other bars and rods of iron or non-alloy steel :  Other:   Hot-rolled, hot-drawn or extruded not further worked than clad Other bars and rods of other alloy steel ; angles , shapes and sections of other alloy steel ; hollow drill bars and rods, of alloy or non-alloy steel :  Hollow drill bars and rods :   Of non-alloy steel 7214 99 61 7214 99 69 7214 99 80 7215 7215 90 7215 90 10 7228 7228 80 7228 80 90 06.0040 5 137Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon :   Other:    Blanks for angles, shapes and sections :    Rolled or obtained by continuous casting  Containing by weight 0,25 % or more of carbon:   Blanks for angles , shapes and sections :    Rolled or obtained by Continuous casting Angles , shapes and sections of iron of non-alloy steel :  U-, I- or H-sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm  L- or T-sections, not further worked than hot-rolled, hot-drawn or extruded of a height of less than 80 mm  U-, I - or H-sections, not further worked than hot-rolled, hot-drawn or extruded of a height of 80 mm or more:   U-sections    Of a height of 80 mm or more but not exceeding 220 mm: With parallel flange faces : - C) Other: 7207 7207 19 7207 19 31 7207 20 7207 20 71 7216 7216 10 00 7216 21 00 7216 22 00 7216 31 ex 7216 31 11 ex 7216 31 19 ex 7216 31 91 ex 7216 31 99 7216 32 ex 7216 32 11 -0    Of a height exceeding 220 mm:     With parallel flange faces : -o     Other: -0   I-sections :    Of a height of 80 mm or more but not exceeding 220 mm:     With parallel flange faces: -0 18 . 1 . 97 I EN Official Journal of the European Communities No L 16/31 Ceiling (tonnes)CN code (*) ex 7216 32 19 Description     Other: Order No 06.0040 (cont 'd) 5 137 (cont 'd)- 3    Of a height exceeding 220 mm:     With parallel flange faces : -o     Other: -o   H-sections :    Of a height of 80 mm or more but not exceeding 180 mm: ex 7216 32 91 ex 7216 32 99 7216 33 ex 7216 33 10 ex 7216 33 90 - 3 7216 40 10 7216 40 90 7216 50    Of a height exceeding 180 mm: -o  L- or T-sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more  Other angles , shapes and sections , not further worked than hot-rolled, hot-drawn or extruded:   Other:    Bulb flats    Other  Other:   Other   Hot-rolled, hot-drawn or extruded, not further worked than clad Sheet piling of iron or steel , whether or not drilled, punched or made from assembled elements ; welded angles , shapes and sections , of iron or steel :  Sheet piling 7216 50 91 7216 50 99 7216 99 7216 99 10 7301 7301 10 00 06.0050 7211 8 818Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, not clad, plated or coated :  Not further worked than hot-rolled:   Other, of a thickness of 4,75 mm or more:    Of a width not exceeding 500 mm: -o   Other:    Of a width not exceeding 500 mm: 7211 14 ex 7211 14 90 7211 19 ex 7211 19 90 721 1 23 7211 23 51 7212 7212 60  Not further worked than cold-rolled (cold-reduced):   Containing by weight less than 0,25 % of carbon :    Of a width not exceeding 500 mm:     In coils intended for the manufacture of tinplate Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, clad , plated or coated:  Clad:   Of a width not exceeding 500 mm:    Not further worked than surface-treated:     Hot-rolled, not further worked than clad: -o ex 7212 60 91 No L 16/32 fENl Official Journal of the European Communities 18 . 1 . 97 Order No CN code (*) Description Ceiling (tonnes) 06.0060 7208 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, 54 700 hot-rolled, not clad, plated, or coated: 7208 40  Not in coils , not further worked than hot-rolled, with patterns in relief: 7208 40 10   Of a thickness of 2 mm or more 7208 40 90   Of a thickness of less than 2 mm  Other, not in coils , not further worked than hot-rolled: 7208 51   Of a thickness exceeding 10 mm :    Other, of a thickness : 7208 51 30     Exceeding 20 mm 7208 51 50     Exceeding 15 mm but not exceeding 20 mm     Exceeding 10 mm but not exceeding 15 mm, of a width of: 7208 51 91      2 050 mm or more 7208 51 99      Less than 2 050 mm 7208 52   Of a thickness of 4,75 mm or more but not exceeding 10 mm:    Other, of a width of: 7208 52 91     2 050 mm or more 7208 52 99     Less than 2 050 mm 7208 53   Of a thickness of 3 mm or more but less than 4,75 mm: 7208 53 90    Other 7208 54   Of a thickness of less than 3 mm: 7208 54 10    Of a thickness of 2 mm or more 7208 54 90    Of a thickness of less than 2 mm 7208 90  Other: 7208 90 10   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced) not clad, plated or coated:  In coils , not further worked than cold-rolled (cold-reduced): 7209 16   Of a thickness exceeding 1 mm but less than 3 mm: 7209 16 10    'Electrical ' 7209 16 90    Other 7209 17   Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 17 10    'Electrical ' 7209 17 90    Other 7209 18   Of a thickness of less than 0,5 mm: 7209 18 10    'Electrical '    Other: 7209 18 91     Of a thickness of 0,35 mm or more but less than 0,5 mm 7209 18 99     Of a thickness of less than 0,35 mm  Not in coils, not further worked than cold-rolled (cold-reduced): 7209 26   Of a thickness exceeding 1 mm but less than 3 mm : 7209 26 10    'Electrical ' 7209 26 90    Other 7209 27   Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 27 10    'Electrical ' 18 . 1 . 97 EN Official Journal of the European Communities No L 16/33 Order No CN code f) Description Ceiling ( tonnes) 06.0060 7209 27 90    Other 54 700 (cont 'd) 7209 28   Of a thickness of less than 0,5 mm: (cont 'd) 7209 28 10    'Electrical ' 7209 28 90    Other 7209 90  Other: 7209 90 10   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, clad, plated or coated:  Plated or coated with tin : 7210 11   Of a thickness of 0,5 mm or more: 7210 11 10    Not further worked than surface-treated or simply cut into shapes l other than rectangular (including square) 7210 12   Of a thickness of less than 0,5 mm: 7210 12 11    Not further worked than surface-treated or simply cut into shapes 7210 12 19 other than rectangular ( including square) 7210 20  Plated or coated with lead, including terne-plate: 7210 20 10   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 30  Electrolytically plated or coated with zinc: 7210 30 10   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square)  Otherwise plated or coated with zinc : 7210 41   Corrugated: 7210 41 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 49   Other: 7210 49 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 50  Plated or coated with chromium oxides or with chromium and chromium oxides : 7210 50 10   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square)  Plated or coated with aluminium: 7210 61   Plated or coated with aluminium-zinc alloys : 7210 61 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 69   Other: 7210 69 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 70  Painted, varnished or coated with plastics : 7210 70 31 7210 70 39   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 90  Other:   Other: 7210 90 31    Not further worked than surface-treated, including cladding, or 7210 90 33 simply cut into shapes other than rectangular (including square) 7210 90 38 No L 16/34 EN Official Journal of the European Communities 18 . 1 . 97 CN codeQ Ceiling (tonnes) 54 700 (cont 'd) Order No 06.0060 (cont 'd) 7211 Description Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, not clad, plated or coated:  Not further worked than hot-rolled:   Other, of a thickness of 4,75 mm or more:    Of a width exceeding 500 mm: 7211 14 ex 7211 14 10 7211 19 7211 19 20 "(4)   Other:    Of a width exceeding 500 mm: -o  Not further worked than cold-rolled (cold-reduced):   Containing by weight less than 0,25 % of carbon:    Of a width exceeding 500 mm   Other:    Of a width exceeding 500 mm  Other:   Of a width exceeding 500 mm:    Not further worked than surface-treated Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, clad, plated or coated:  Plated or coated with tin :   Tin plate, not further worked than surface-treated   Other:    Of a width exceeding 500 mm:     Not further worked than surface-treated: 7211 23 ex 7211 23 10 7211 29 721 1 29 20 7211 90 7211 90 11 7212 7212 10 7212 10 10 -0 ex 7212 10 91 7212 20 7212 20 11 7212 30 7212 30 11 7212 40 7212 40 10  Electrolytically plated or coated with zinc:   Of a width exceeding 500 mm:    Not further worked than surface-treated  Otherwise plated or coated with zinc:   Of a width exceeding 500 mm:    Not further worked than surface-treated  Painted, varnished or coated with plastics :   Tin plate, not further worked than varnished   Other:    Of a width exceeding 500 mm:     Not further worked than surface-threated  Otherwise plated or coated:   Of a width exceeding 500 mm:    Other:     Not further worked than surface-treated:      Lead coated      Other  Clad:   Of a width exceeding 500 mm:    Not further worked than surface-treated 7212 40 91 7212 50 7212 50 31 7212 50 51 7212 60 7212 60 11 18 . 1 . 97 EN Official Journal of the European Communities No L 16/35 Order No CN code f) Description Ceiling (tonnes) 06.0070 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of 35 899 heading No 7203): 7206 10 00  Ingots 7207 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon : 7207 1 1   Of rectangular (including square) cross-section , the width measuring less than twice the thickness :    Rolled or obtained by continuous casting: 7207 11 11     Of free-cutting steel 7207 19 Other:    Of circular or polygonal cross-section :     Rolled or obtained by continuous casting: 7207 19 11      Of free-cutting steel 7207 20  Containing by weight 0,25 % or more of carbon :   Of rectangular (including square) cross-section, the width measuring less than twice the thickness :    Rolled or obtained by continuous casting: 7207 20 1 1     Of free-cutting steel     Other, containing the weight: 7207 20 17      0,6 % or more of carbon   Other of rectangular (other than square) cross-section : ex 7207 20 32    Rolled or obtained by continuous casting: /s\K )   Of circular or polygonal cross section:    Rolled or obtained by continuous casting: 7207 20 51     Of free-cutting steel     Other: 7207 20 57      Containing by weight 0,6 % or more of carbon 7208 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, hot-rolled, not clad, plated nor coated:  Other, not in coils, not further worked than hot-rolled: 7208 51   Of a thickness exceeding 10 mm: ex 7208 51 10    Rolled on four faces or in a closed box pass , of a width not exceeding 1 250 mm:  (*\ 7208 52 \ )   Of a thickness of 4,75 mm or more but not exceeding 10 mm: ex 7208 52 10    Rolled on four faces or in a closed box pass , of a width not exceeding 1 250 mm:  ^ 7208 53 \ i   Of a thickness of 3 mm or more but less than 4,75 mm: ex 7208 53 10    Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of 4 mm or more: ( S\ 7211 ( ) Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, not clad , plated or coated:  Not further worked than hot-rolled: ex 7211 13 00   Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief -o No L 16/36 EN Official Journal of the European Communities 18 . 1 . 97 Order No CN code f) Description Ceiling (tonnes) 06.0070 7211 14   Other, of a thickness of 4,75 mm or more: 35 899 (cont'd)    Of a width not exceeding 500 mm: (cont'd) ex 7211 14 90 -o I 7211 19   Other: ex 7211 19 90    Of a width not exceeding 500 mm: 7212 \ ) Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, clad, plated or coated: 7212 60 - Clad:   Of a width not exceeding 500 mm:    Not further worked than surface-treated: ex 7212 60 91     Hot-rolled, not further worked than clad: -o 7213 Bars and rods , hot-rolled, in irregularly wound coils of iron or non-alloy steel : 7213 20 00  Other, of free-cutting steel  Other: 7213 91   Of circular cross-section measuring less than 14 mm in diameter: ex 7213 91 20    Of a type used for tyre cord: -o    Other: ex 7213 91 70     Containing by weight 0,25 % or more but not more than 0,75 % of carbon : -o ex 7213 91 90     Containing by weight more than 0,75 % of carbon : -(5) 7213 99   Other: ex 7213 99 90    Containing by weight 0,25 % or more of carbon : -o 7214 Other bars and rods of iron or non-alloy steel , not further worked than forged, hot-rolled, hot-dawn or hot-extruded, but including those twisted after rolling: 7214 30 00  Other, of free-cutting steel  Other: 7214 91   Of rectangular (other than square) cross-section : l ex 7214 91 90    Containing by weight 0,25 % or more of carbon :  Containing by weight 0,6 % or more of carbon 7214 99   Other: 7214 99 90    Other, containing by weight 0,6 % or more of carbon 7216 Angles, shapes and sections of iron or non-alloy steel :  U, I or H-sections, not futher worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more: 7216 31   U-sections :    Of a height of 80 mm or more but not exceeding 220 mm: 18 . 1 . 97 [ ENI Official Journal of the European Communities No L 16/37 Order No CN Code Q Description Ceiling (tonnes) 06.0070 ex 7216 31 11     With parallel flange faces : 35 899 (cont 'd) -o (cont 'd) ex 7216 31 19     Other: I - 0 I Of a height exceeding 220 mm: l ex 7216 31 91     With parallel flange faces : \ ~ (s) \ ex 7216 31 99     Other: (S\ I 7216 32 ( )   I-sections : I l    Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 32 1 1     With parallel flange faces : ex 7216 32 19 \ )     Other: -o    Of a height exceeding 220 mm: ex 7216 32 91     With parallel flange faces : -o ex 7216 32 99     Other: 7216 33 - ( ;   H-sections : ex 7216 33 10    Of a height of 80 mm or more but not exceeding 180 mm: IÃ  ex 7216 33 90 ( i    Of a height exceeding 180 mm :  (A 7218 ( ) Stainless steel in ingots or other primary forms; semi-finished products of stainless steel : 7218 10 00  Ingots and other primary forms  Other: 7218 91   Of rectangular (including square) cross-section :    Rolled or obtained by continuous casting: 7218 91 11     Containing by weight 2,5 % or more of nickel 7218 91 19     Containing by weight less than 2,5 % of nickel 7218 99   Other:    Of square cross-section : 7218 99 11     Rolled or obtained by continuous casting    Other: 7218 99 20     Rolled or obtained by continuous casting No L 16/38 PEN ] Official Journal of the European Communities 18 . 1 . 97 Order No CN Code 0 Description Ceiling (tonnes) 06.0070 7219 Flat-rolled products of stainless steel , of a width of 600 mm or more: 35 899 (cont 'd) (cont 'd) 7219 11 00  Not further worked than hot-rolled, in coils 7219 12 10 7219 12 90 7219 13 10 7219 13 90 7219 14 10 7219 14 90 7219 21 10  Not further worked than hot-rolled, not in coils 7219 21 90 \ 7219 22 10 7219 22 90 7219 23 00 7219 24 00  Not further worked than cold-rolled (cold-reduced) 7219 33 10   Of a thickness exceeding 1 mm but less than 3 mm 7219 33 90 7219 34 10   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7219 34 90 7219 35 10  Of a thickness of less than 0,5 mm 7219 35 90 7219 90  Other: 7219 90 10   Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) 7220 Flat-rolled products of stainless steel , of a width of less than 600 mm: 7220 1 1 00  Not further worked than hot-rolled 7220 12 00 7221 00 Bars and rods , hot-rolled, in irregularly wound coils , of stainless steel : 7221 00 10  Containing by weight 2,5 % or more of nickel 7221 00 90  Containing by weight less than 2,5 % of nickel 7224 Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel : 7224 90  Other:   Of rectangular (including square) cross-section :    Hot-rolled or obtained by continuous casting:     The width measuring less than twice the thickness : 7224 90 01      Of high-speed steel 7224 90 05      Containing by weight not more than 0,7 % of carbon and 0,5 % or more but no more than 1,2 % of manganese and 0,6 % or more but no more than 2,3 % of silicon ; containing by weight 0,0008 % or more borium with any other element less than the minimum content specified in note 1 (f) to this chapter 7224 90 08      Other 7224 90 15     Other 7225 Flat-rolled products of other alloy steel , of a width of 600 mm or more: ex 7225 50 00   Other, not further worked than cold-rolled (cold-reduced): I - C) 18 . 1 . 97 EN Official Journal of the European Communities No L 16/39 Order No CN Code f) Description Ceiling ( tonnes) 06.0070 7227 Bars and rods , hot-rolled, in irregularly wound coils , of other alloy steel 35 899 (cont'd) 7228 Other bars and rods of other alloy steel; angles , shapes and sections of other (cont'd) alloy steel ; hollow drill bars and rods , of alloy or non-alloy steel : 7228 10  Bars and rods , of high-speed steel : 7228 10 10   Not further worked than hot-rolled, hot-drawn or extruded   Other: 7228 10 30    Hot-rolled, hot-drawn or extruded not further worked than clad 7228 20  Bars and rods, of silico-manganese steel : 7228 20 1 1   Not further worked than hot-rolled, hot-drawn or extruded 7228 20 19 Other: 7228 20 30    Hot-rolled, hot-drawn or extruded not further worked than clad 7228 30  Other bars and rods , not further worked than hot-rolled, hot-drawn or extruded: 7228 30 20   Of tool steel 7228 30 41   Containing by weight 0,9 % or more but not more than 1,15 % carbon , 7228 30 49 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum l   Other:    Of circular cross-section , of a diameter of: 7228 30 61     80 mm or more 7228 30 69     Less than 80 mm 7228 30 70    Of rectangular (other than square) cross-section , rolled on four faces 7228 30 89    Other 7228 60  Other bars and rods 7228 60 10   Hot-rolled, hot-drawn or extruded, not further worked than clad 7228 70  Angles , shapes and sections : 7228 70 10   Not further worked than hot-rolled, hot-drawn or extruded 7220 Flat-rolled products of stainless steel , of a width of less than 600 mm : 7220 20  Not further worked than cold-rolled (cold-reduced): 7220 20 10   Of a width exceeding 500 mm 7220 90  Other:   Of a width exceeding 500 mm: 7220 90 1 1    Not further worked, than surface-treated, including cladding   Of a width not exceeding 500 mm :    Not further worked than surface-treated, including cladding: 7220 90 31     Hot-rolled, not further worked than clad 7222 Other bars and rods of stainless steel ; angles , shapes and sections of stainless steel : 7222 11 11  Bars and rods , not further worked than hot-rolled, hot-drawn or extruded 7222 11 19 7222 1 1 21 7222 1 1 29 7222 1 1 91 7222 1 1 99 7222 19 10 7222 19 90 7222 30  Others bars and rods : 7222 30 10   Hot-rolled, hot-drawn or extruded, not further worked than clad No L 16/40 I EN I Official Journal of the European Communities 18 . 1 . 97 l Order No CN Code 0 Description Ceiling (tonnes) 06.0070 (cont'd) 7222 40 7222 40 10 7222 40 30 7224 7224 10 00 7224 90 7224 90 31 7224 90 39 7225 7225 1 1 00 7225 19 10 7225 19 90 7225 20 7225 20 20 7225 30 00 7225 40 20 7225 40 50 7225 40 80 7225 91 7225 91 10 7225 92 7225 92 10 7225 99 7225 99 10 7226 7226 1 1 7226 11 10 7226 19 7226 19 10 7226 19 30  Angles , shapes and sections :   Not further worked than hot-rolled hot-drawn or extruded   Other:    Hot-rolled, hot-drawn or extruded not further worked than clad Other alloy steel in ingots or other primary forms, semi-finished products of other alloy steel :  Ingots and other primary forms  Other: Other:    Hot-rolled or obtained by continuous casting:     Containing by weight not less than 0,9 % but not more than 1,15 % of carbon , not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum     Other Flat-rolled products of other alloy steel , of width of 600 mm or more:  Of silicon-electrical steel  Of high speed steel :   Not further worked than hot-rolled; not further worked, than surface ­ treated, including cladding or simply cut into shapes other than rectangular (including square)  Other, not further worked than hot-rolled, in coils  Other, not further worked than hot-rolled, not in coils  Other:   Electrolytically plated or coated with zinc:   Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square)   Otherwise plated or coated with zinc :    Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square)   Other:    Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) Flat-rolled products of other alloy steel , of a width of less than 600 mm:  Of silicon-electrical steel :   Grain-oriented:    Of a width exceeding 500 mm   Other:    Not further worked than hot-rolled    Other:     Of a width exceeding 500 mm 35 899 (cont'd) 18 . 1 . 97 I EN I Official Journal of the European Communities No L 16/41 Order No CN Code Q Description Ceiling (tonnes) 06.0070 (cont 'd) 7226 20 7226 20 20 7226 91 7226 91 10 7226 91 90 7226 92 7226 92 10 7226 93 7226 93 20 7226 94 7226 94 20 7226 99 7226 99 20 7228 7228 70 7228 70 31 7228 80 7228 80 10  Of high-speed steel :   Not further worked than hot-rolled; of a width not exceeding 500 mm, hot-rolled, not further worked than clad; of a width exceeding 500 mm, not further worked than cold-rolled (cold-reduced) or not further worked than surface treated, including cladding  Other:   Not further worked than hot-rolled:    Of a thickness of 4,75 mm or more    Of a thickness of less than 4,75 mm   Not further worked than cold-rolled (cold-reduced):    Of a width exceeding 500 mm   Electrolytically plated or coated with zinc :    Of a width not exceeding 500 mm, hot-rolled, not further worked than clad; of a width exceeding 500 mm, not further worked than surface-treated, including cladding   Otherwise plated or coated with zinc :    Of a width not exceeding 500 mm, hot-rolled, not further worked than clad; of a width exceeding 500 mm, not further worked than surface-treated, including cladding   Other:    Of a width not exceeding 500 mm, hot-rolled, not further worked than clad; of a width exceeding 500 mm, not further worked than surface-treated, including cladding Other bars and rods of other alloy steel ; angles , shapes and sections of other alloy steel ; hollow drill bars and rods , of alloy or non-alloy steel :  Angles , shapes and sections :   Other:    Hot-rolled, hot-drawn or extruded not further worked than clad  Hollow drill bars and rods :   Of alloy steel 35 899 (cont 'd) (Ã °) Notwithstanding the rules for the interpretation of the combined nomeclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of CN codes . Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (*) See Taric subdivisions in Annex C V. (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Flat-rolled products of a weight of 500 kg or more . (3) Other than products containing, by weight, not less than 0,60 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. (4) Not including flat-rolled products of a weight of 500 kg or more . Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. (Ã ±) With a thickness of less than 3 mm. No L 16/42 EN Official Journal of the European Communities 18 . 1 . 97 ANNEX C V Taric subdivisions Order No CN code Taric subdivision 01.0040 ex 3916 90 90 10 ex 3917 10 90 ex 3917 29 19 ex 3917 32 51 ex 3917 39 19 10 10 10 10 ex 3919 10 90 ex 3919 90 90 10 10 01.0050 ex 3915 90 93 20 ex 3916 90 90 20 ex 3917 29 19 ex 3917 32 51 ex 3917 39 19 20 20 20 ex 3919 10 90 ex 3919 90 90 20 20 01.0060 ex 4012 10 80 ex 4012 20 90 90 90 06.0020 ex 7211 14 10 12 91 ex 7211 19 20 12 14 91 06.0040 ex 7216 31 11 10 99 ex 7216 31 19 10 99 ex 7216 31 91 10 99 ex 7216 31 99 10 99 ex 7216 32 11 10 99 ex 7216 32 19 10 99 ex 7216 32 91 10 99 ex 7216 32 99 10 99 Order No CN code Taricsubdivision ex 7216 33 10 90 ex 7216 33 90 90 06.0050 ex 7211 14 90 ex 7211 19 90 90 90 ex 7212 60 91 90 06.0060 ex 7211 14 10 18 19 99 ex 7211 19 20 13 15 17 18 99 ex 7212 10 91 10 06.0070 ex 7207 20 32 10 ex 7208 51 10 ex 7208 52 10 ex 7208 53 10 10 10 10 ex 7211 13 00 ex 721 1 14 90 ex 7211 19 90 10 10 10 ex 7212 60 91 10 ex 7213 91 20 ex 7213 91 70 10 11 19 ex 7216 31 11 ex 7216 31 19 ex 7216 31 91 ex 7216 31 99 ex 7216 32 11 ex 7216 32 19 ex 7216 32 91 ex 7216 32 99 ex 7216 33 10 ex 7216 33 90 91 91 91 91 91 91 91 91 10 10 ex 7225 50 00 10 18 . 1 . 97 EN Official Journal of the European Communities No L 16/43 ANNEX D Agricultural products referred to in Articles 5 and 6 CN code Description Preferential rate of duty Croatia, Bosnia ­ Herzegovina, and FYROM (tonnes) 0101 19 10 Live horses , other than pure-bred breeding animals , for slaughter (') Free Unlimited 0709 51 Mushrooms, fresh or chilled: ll 0709 51 30 Chanterelles Free Unlimited 0709 51 50 Flap mushrooms Free Unlimited 0709 51 90 Other Free Unlimited 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : ex 071 1 90 60 Other mushrooms, excluding cultivated mushrooms Free Unlimited 0712 Dried vegetables , whole , cut, sliced, broken or in powder, but not further prepared: 0712 20 00  Onions Free Unlimited ex 0712 30 00  Mushrooms and truffles , excluding cultivated mushrooms Free Unlimited 0713 Dried leguminous vegetables , shelled, whether or not skinned or split: ex 0713 32 00 Small red (Adzuki) beans (Phaseolus or Vigna angularis), other than for sowing Free Unlimited 0713 33 90 Kidney beans, including white pea beans (Phaseolus vulgaris), other than for sowing Free Unlimited ex 0713 39 00 Other beans, other than for sowing Free Unlimited 0809 20 1 1 0809 20 21 0809 20 31 0809 20 41 0809 20 51 0809 20 61 0809 20 71 Sour cherries (Prunus cerasus), fresh Free i1) 3 000 (ceiling) 0 0810 20 Raspberries , blackberries , mulberries and loganberries, fresh : ex 0810 20 10 Raspberries, from 15 May to 15 June Free Unlimited ex 0810 20 90 Other, from 15 May to 15 June Free Unlimited 0811 Fruit and nuts , uncooked or cooked by steaming or boiling in water, frozen , whether or not containing added sugar or other sweetening matter: 0811 90  Other:   Containing added sugar or other sweetening matter:    With a sugar content exceeding 13 % by weight: ex 0811 90 19  Sour cherries (Prunus cerasus) if)    Other: Free ll ex 0811 90 39     (Prunus cerasus)(*)   Other:    Cherries : Free 19 800  º (ceiling) em 0811 90 75     Sour cherries (Prunus cerasus) 0 Free J No L 16/44 1 EN I Official Journal of the European Communities 18 . 1 . 97 CN code Description Preferential rate of duty Croatia, Bosnia ­ Herzegovina, and FYROM (tonnes) 0812 Fruit and nuts , provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solu ­ tions), but unsuitable in that state for immediate consumption : ex 0812 10 00 Sour cherries (Prunus cerasus)(4) Free 19 800 (ceiling) 00 0813 Fruit, dried, other than that of heading Nos 0801 to 0806; mixtures of nuts or dried fruits of this chapter: ex 0813 40 95 Sour cherries (Prunus cerasus) Free Unlimited 0904 Pepper of the genus Piper, dried or crushed of ground fruits of the genus Capsicum or of the genus Pimenta: 0904 12 00  Pepper, crushed or ground Free Unlimited 0904 20 Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground: 0904 20 10   Sweet peppers, neither crushed nor ground Free Unlimited 0904 20 90   Crushed or ground Free Unlimited 0909 Seeds of anise , badian , fennel , coriander, cumin or caraway; juniper berries Free Unlimited 1209 Seeds, fruit and spores , of a kind used for sowing Free Unlimited 2001 Vegetables , fruit, nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid : ex 2001 10 00 Cucumbers Free 3 000 (reference quantity) 2001 90 70 Sweet peppers Free Unlimited 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen , other than products of heading No 2006: ex 2004 90 30 Sauerkraut Other, including mixtures : Free 100 (reference quantity) 0 ex 2004 90 98 Other, the product known as 'Ajvar', obtained from sweet peppers, to which spices , extracts of spices or distillates of natural spices , and sometimes aubergines and tomatoes, are added, containing at least 9 % of dry extracts , used mainly as a salad Free Unlimited 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen , other than products of heading No 2006: ex 2005 90 70 Mixtures of vegetables , the product known as 'Ajvar', obtained from sweet peppers, to which spices , extracts of spices or distillates of natural spices, and sometimes aubergines and tomatoes , are added, containing at least 9 % of dry extracts , used mainly as a salad Free Unlimited 2005 90 75 Sauerkraut Free 100 (reference quantity) C6) 18 . 1 . 97 EN Official Journal of the European Communities No L 16/45 CN code Description Preferential rate of duty Croatia, Bosnia ­ Herzegovina, and FYROM (tonnes) 2008 Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: Not containing added spirit: 2008 60 51 Sour cherries (Prunus cerasus), containing added sugar, in immediate packings of a net content exceeding 1 kg (4) Free 2008 60 61 Sour cherries (Prunus cerasus), containing added sugar, in immediate packings of a net content not exceeding 1 kg (4) Free 19 800 &gt; (ceiling) 002008 60 71 Sour cherries (Prunus cerasus), not containing added sugar, in im ­ mediate packings of a net content of 4,5 kg or more (4) Free 2008 60 91 Sour cherries (Prunus cerasus), not containing added sugar, in im ­ mediate packings of a net content of less than 4,5 kg (4) Free y (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions . (2) Duty exemption applies only to the ad valorem part of the duty . (3) This ceiling is managed by means of import certificates . (4) Subject to a minimum import price set annually by the Commission . (*) Global ceiling for products falling within CN codes ex 0811 90 19, ex 0811 90 39, 0811 90 75, ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 . (6) Global quantity for products falling within CN codes ex 2004 90 30 and 2005 90 75 . No L 16/46 EN Official Journal of the European Communities 18 . 1 . 97 ANNEX E Agricultural products referred to in Article 7 Order No CN code Description Volume of tariff quota Rate of duty 09.1507 ex 0703 20 00 Garlic, from 1 February to 31 May 300 tonnes Free 09.1509 0709 60 10 Sweet peppers , from 1 January to 31 December 1 200 tonnes Free 09.1511 0710 21 00 Peas (Pisum sativum), from 1 January to 31 December 1 300 tonnes Free 09.1517 ex 2008 60 39 Sweet cherries, clear-fleshed of a diameter not exceeding 18,9 mm, stoned, intended for the manufacture of chocolate products from 1 January to 31 December (') 2 600 tonnes Free 09.1515 2204 2204 21 2204 21 79 ex 2204 21 80 2204 21 83 ex 2204 21 84 2204 29 65 ex 2204 29 75 2204 29 83 Wine of fresh grapes , including fortified wines ; grape must other than that of code No 2009 :  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding two litres or less :    Other:     Of an actual alcoholic strength by volume not ex ­ ceeding 13 % vol :      Other: White       Other wines     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other: White       Other wines   Other:    Other:     Of an actual alcoholic strength by volume not ex ­ ceeding 13 % vol :      Other:       White       Other wines     Of an actual alcoholic strength by volume exceeding 1 3 % vol but not exceeding 1 5 % vol :      Other: White &gt; 545 000 hi &gt; (Slovenia included) Free Free Free Free Free Free Free ex 2204 29 84 ______ Other wines from 1 January to 31 December &gt; Free 09.1503 ex 2208 90 33 Plum spirit marketed under the name of 'Slijvovica', in con ­ tainers holding two litres or less , from 1 January to 31 December 5 420 hi Free 09.1505 ex 2401 10 60 ex 2401 20 60 Tobacco of the sun-cured oriental type, from 1 January to 31 December 1 500 tonnes Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 18 . 1 . 97 EN Official Journal of the European Communities No L 16/47 TARIC SUBDIVISIONS Order CN code Taric No subdivision 09.1507 ex 0703 20 00 40 09.1517 ex 2008 60 39 11 09.1515 ex 2204 21 80 79 80 ex 2204 21 84 10 79 80 ex 2204 29 75 10 ex 2204 29 84 10 30 09.1503 ex 2208 90 33 10 09.1505 ex 2401 10 60 10 ex 2401 20 60 10 class="page"> ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA DEFINITION Plum spirit with an alcoholic strength of 40 % vol or more, marketed under the name SLJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages , in force in the Republics and territory referred to in this Regulation . DEFINITION Eau-de-vie de prunes ayant un titre alcoometrique Ã ©gal ou supÃ ©rieur Ã 40 % vol, commer ­ cialisÃ ©e sous la dÃ ©nomination SLJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques en vigueur dans les rÃ ©pu ­ bliques et territoire visÃ ©s par le prÃ ©sent rÃ ¨glement. class="page"> class="page"> 18 . 1 . 97 EN Official Journal of the European Communities No L 16/53 ANNEX F Definition of baby beef' products referred to in Article 8 CN code Description 0102 Live bovine animals : 0102 90  Other:   Domestic species :    Of a weight exceeding 300 kg:     Heifers (female bovines that have never calved): ex 0102 90 51      For slaughter:  Not yet having any permanent teeth, of a weight of not less than 320 kg but not more than 470 kg (a) ex 0102 90 59      Other:  Not yet having any permanent teeth, of a weight of not less than 320 kg but not more than 470 kg (a)     Other: ex 0102 90 71      For slaughter:  Bulls and steers not yet having permanent teeth, of a weight of not less than 350 kg but not more than 500 kg (a) ex 0102 90 79 Other:  Bulls and steers not yet having permanent teeth, of a weight of not less than 350 kg but not more than 500 kg (a) 0201 Meat of bovine animals , fresh or chilled : ex 0201 10 00  Carcases and half-carcases :  Carcases of a weight of not less than 180 kg but not more than 300 kg, and half-carcases of a weight of not less than 90 kg but not more than 150 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture , is white to light yellow in colour (a) 0201 20  Other cuts with bone in : ex 0201 20 20   'Compensated' quarters:  'Compensated' quarters of a weight of not less than 90 kg but not more than 150 kg, with a low degree of ossification of the cartilages (in parti ­ cular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture , is white to light yellow in colour (a) ex 0201 20 30   Unseparated or separated forequarters :  Separated forequarters , of a weight of not less than 45 kg but not more than 75 kg, with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which , of extremely fine texture , is white to light yellow in colour (a) ex 0201 20 50   Unseparated or separated hindquarters :  Separated hindquarters of a weight of not less than 45 kg but not more than 75 kg (but not less than 38 kg and not more than 68 kg in the case of 'Pistola' cuts), with a low degree of ossification of the cartilages (in parti ­ cular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (a) (a) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 16/54 ( ENI 18 . 1 . 97Official Journal of the European Communities ANNEX G Concerning 'baby-beef' tariff quotas referred to in Article 8 (2) Applicable duty: 20 % of the applicable CCT duty (") Croatia 9 400 tonnes (carcass weight) Bosnia-Herzegovina 1 500 tonnes (carcass weight) Former Yugoslav Republic of Macedonia 825 tonnes (carcass weight) (*) CCT: Common Customs Tariff .